            Case 1:20-cv-05445-LLS Document 7 Filed 12/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL J. MONROE,

                                 Plaintiff,

                     -against-                                     20-CV-5445 (LLS)

ROCKLAND COUNTY DISTRICT                                       ORDER OF DISMISSAL
ATTORNEY’S OFFICE; A.D.A. VERONICE
PHILLIPS,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated September 11, 2020, and entered on September 14, 2020, the Court

directed Plaintiff to file an amended complaint within sixty days. (ECF No. 6.) That order

specified that failure to comply would result in dismissal of the complaint. Plaintiff has not filed

an amended complaint. Accordingly, the complaint, filed in forma pauperis pursuant to 28

U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     December 14, 2020
           New York, New York

                                                               LOUIS L. STANTON
                                                                    U.S.D.J.
